           Case 4:18-cr-01013-CKJ-DTF Document 53 Filed 04/04/19 Page 1 of 6



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
     Fax: (520) 628-7861
 4   Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                         IN THE UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9
     UNITED STATES OF AMERICA,               ) CR 18-01013-001-TUC-CKJ(BPV)
10                                           )
                  Plaintiff,                 )
11                                           ) MOTION IN LIMINE TO PRECLUDE
            v.                               )  TEXT MESSAGES PURSUANT TO
12                                           )    EVIDENCE RULES 401 et. seq.
     Matthew Bowen,                          )
13                                           )
                  Defendant.                 )
14                                           )

15

16         The Defendant MATTHEW BOWEN, through counsel Sean C. Chapman of

17   THE LAW OFFICE OF SEAN C. CHAPMAN, P.C., pursuant to Fed. R. Evid. 104 and
18
     401 et. seq., hereby moves to preclude the Government from introducing at trial text
19
     messages that are irrelevant or highly prejudicial. This motion is supported by law, as
20

21   set forth in the accompanying Memorandum of Points and Authorities.
22                      Respectfully submitted this 4th day of April, 2019.
23
                                     LAW OFFICE OF SEAN CHAPMAN, P.C.
24
                                     BY: /s/ Sean Chapman
25                                        Sean Chapman
26



                                                                                               1
               Case 4:18-cr-01013-CKJ-DTF Document 53 Filed 04/04/19 Page 2 of 6



                           MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2       I.       FACTS RELEVANT TO THIS MOTION
 3             The indictment alleges that on December 3, 2017, Mr. Bowen violated the civil
 4
     rights of an alien, A.L.-A., while effectuating his arrest in the course and scope of his
 5

 6   employment with the U.S. Border Patrol. The indictment further alleges that on

 7   December 12, 2017, Mr. Bowen falsified a report of the event. (Doc. 1.)
 8
               In the course of their investigation, the Government obtained a search warrant for
 9
     Mr. Bowen’s personal cellular telephone. The constitutionality of that warrant is the
10

11   subject of a motion to suppress pending before the Court. (Docs. 29, 41, 43.) In the
12   event the motion is denied, however, the vast majority of seized text messages should
13
     be precluded from trial on grounds of relevancy.1
14
         II.      LAW
15

16             Evidence is relevant, and therefore admissible, if: 1) it has any tendency to make
17   a fact more or less probable than it would be without the evidence; and 2) the fact is of
18
     consequence in determining the action. Fed. R. Evid. 401, 402. The questions for the
19

20
     jury to resolve in this case, are whether Mr. Bowen used more force than was necessary

21   under the circumstances, with the intent to deprive the alleged victim of a constitutional
22
     right, and whether he knowingly falsified a document in order to impede a Government
23
     investigation. 18 U.S.C. § 242; 18 U.S.C. § 1519. Even if evidence has some probative
24

25   1 The defendant reserves the right to challenge the admissibility of text messages not
26   otherwise covered by this Motion, should the Government identify others it wishes to
     introduce at trial.

                                                                                                 2
           Case 4:18-cr-01013-CKJ-DTF Document 53 Filed 04/04/19 Page 3 of 6



     value, it nonetheless should be excluded if that value is “substantially outweighed by
 1

 2   the danger of unfair prejudice, confusing the issues, misleading the jury, undue delay,
 3   wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.
 4
           The Government extracted over 1300 text messages spanning more than four-
 5

 6   months’ time from Mr. Bowen’s phone. Included among them are extensive

 7   conversations about things that have nothing to do with this case. For example, there are
 8
     numerous references to Mr. Bowen’s family and the families of other agents, about their
 9
     wives, children, and finances. Some messages included their home addresses and one
10

11   provides an entry gate code to the agent’s neighborhood. None of these types of
12   messages should be admitted at trial because they are not relevant. Fed. R. Evid. 401.
13
           There are also extensive conversations reflecting steps that Mr. Bowen took to
14
     start a new career, such as attending real estate school, his interest in flipping houses
15

16   and his consideration of purchasing a restaurant franchise. This subject matter is also
17   irrelevant to the issues before the Court. Fed. R. Evid. 401.
18
           Further, beginning in early December, 2017, and continuing through the end of
19

20
     March, 2018, there are approximately 1000 text messages pertaining to a trucking

21   business that Mr. Bowen in fact started with two other agents. Their communications
22
     include specific personal information (such as social security numbers), financial
23
     information (such as tax EIN number and banking login information), loan information,
24

25   and links to various websites. These messages are too numerous to list individually, but

26   all should be precluded from trial. Neither Mr. Bowen’s efforts to supplement his


                                                                                                 3
           Case 4:18-cr-01013-CKJ-DTF Document 53 Filed 04/04/19 Page 4 of 6



     Border Patrol income, nor his personal financial stake in a business, will assist the jury
 1

 2   in determining whether he violated the civil rights of the alleged victim, or falsified a
 3   report.
 4
           There are also numerous text communications between Mr. Bowen and Border
 5

 6   Patrol Agent Lonnie Swartz during the time period that Swartz’s prosecution for murder

 7   was pending in this District. Agent Swartz was represented by undersigned counsel,
 8
     who is mentioned several times in the messages. The communications reflect the
 9
     agents’ thoughts on Agent Swartz’s case, including references to specific evidence.
10

11   None of this is related to Mr. Bowen’s case; indeed, these communications occurred
12   prior to the conduct at issue. None of their text messages should be admitted at trial
13
     because none are relevant. Fed. R. Evid. 401.
14
           Attached to this motion as Exhibit 1 is a list of individual texts that should be
15

16   precluded from trial. Text messages that refer to aliens in a pejorative manner, or that
17   reflect Mr. Bowen’s political beliefs, have no bearing on any element of the offenses
18
     the Government will seek to prove at trial. Even if they have some connection, their
19

20
     probative value is so limited that the prejudice caused by their admission makes them

21   excludable under Rule 403. Similarly, the fact that Mr. Bowen was dissatisfied with his
22
     job is immaterial to the issues before the jury. In sum, it would be improper for the jury
23
     to infer that Mr. Bowen’s feelings about the Border Patrol, or his responsibilities as an
24

25   agent, or his interaction with aliens, caused him to disregard constitutional rights. Text

26   messages of these genres should be excluded under Rule 403 as well.


                                                                                                  4
           Case 4:18-cr-01013-CKJ-DTF Document 53 Filed 04/04/19 Page 5 of 6



           The final category of messages concerns Mr. Bowen’s communications with
 1

 2   union attorney Jim Calle or, to a much lesser degree, with undersigned counsel. Some
 3   of the messages contain Mr. Bowen’s description of Mr. Calle’s reaction to seeing the
 4
     video of the event at issue. This is clearly irrelevant and also prejudicial. Other
 5

 6   messages describe Mr. Calle’s advice to Mr. Bowen. Mr. Bowen is entitled to consult

 7   with counsel any time there is an administrative investigation, whether or not that
 8
     investigation leads to criminal charges or other personnel action, by virtue of his
 9
     membership in the Border Patrol Union. If these messages were admitted, the jury
10

11   would assume that Mr. Bowen sought the advice of counsel because he did something
12   wrong. A limiting instruction would not ameliorate this risk. All communications
13
     concerning Jim Calle or Sean Chapman must be excluded from trial.
14
           Each of these subject maters are inadmissible because they are irrelevant, or
15

16   because their relevance is so minimal as to be substantially outweighed by their
17   prejudicial impact on Mr. Bowen. Fed. R. Evid. 401 et. seq.
18
        III.   CONCLUSION
19

20
           For all the foregoing reasons, the Government should be precluded from

21   introducing the text messages discussed herein.
22                       Respectfully submitted this 26th day of April, 2019.
23                                    LAW OFFICE OF SEAN CHAPMAN, P.C.
24                                    BY: /s/ Sean Chapman
25                                        Sean Chapman
26



                                                                                             5
           Case 4:18-cr-01013-CKJ-DTF Document 53 Filed 04/04/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE
 1

 2         The undersigned certifies that on April 4, 2019, he caused to be electronically
 3   filed the foregoing document with the Clerk of the Court using the CM/ECF system
 4
     which sent notification to the following:
 5

 6
     Monica Ryan
 7   Monica.Ryan@us.doj.gov
     US Attorney’s Office – Tucson, AZ
 8
     405 W. Congress, Suite 4800
 9   Tucson, AZ 85701-4050
10

11   Serena Lara

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                             6
